Citation Nr: 1419406	
Decision Date: 05/01/14    Archive Date: 05/16/14

DOCKET NO.  13-04 571	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

Entitlement to nonservice-connected disability pension, to include special monthly pension benefits.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. E. Wilkerson, Counsel




INTRODUCTION

This matter comes before the Board of Veterans' Appeals (Board) from an October 2011 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, Philippines.  In that decision, the RO denied the claim for non-service connected disability pension with special monthly pension benefits.

In January 2014, the appellant testified at a Travel Board hearing before the undersigned Veterans Law Judge; a transcript of the hearing is of record.  At the hearing, the appellant submitted additional evidence and waived initial RO consideration of this evidence.  

A review of the appellant's Virtual VA electronic claims file reveals no additional records.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The National Personnel Records Center (NPRC) has certified that the appellate served with the New Philippine Scouts from March 1946 to April 1949.   


CONCLUSION OF LAW

The criteria for entitlement to nonservice-connected disability pension, to include special monthly pension benefits, have not been met. 38 U.S.C.A. §§ 101, 107 (West 2002); 38 C.F.R. §§ 3.1, 3.7, 3.40, 3.41, 3.203 (2013).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance. 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R §§ 3.10, 3.156(a), 3.159, 3.326(a) (2013).

In some cases, however, the VCAA need not be considered because the issue presented is solely one of statutory interpretation and/or the claim is barred as a matter of law. See Smith v. Gober, 14 Vet. App. 227, 231-232 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002), cert. denied, 537 U.S. 821 (2002).  See also 38 C.F.R. § 3.159(b)(3)(ii) (VCAA notice not required when, as a matter of law, entitlement to the benefit claimed cannot be established); 38 C.F.R. § 3.159(d)(3) (VA will refrain from or discontinue assistance with regard to a claim requesting a benefit to which the claimant is not entitled as a matter of law). This is such a case. As discussed below, the facts are not in dispute; instead, resolution of the claim is wholly dependent on interpretation of the applicable laws and regulations pertaining to veteran status.  The VCAA is therefore inapplicable and need not be considered in this case. See Mason v. Principi, 16 Vet. App. 129, 132 (2002); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001); see also VAOPGCPREC 5-2004 (June 23, 2004).

The VCAA's duty to assist requirements apply to VA's efforts to obtain verification of service, as explained in Capellan v. Peake, 539 F.3d 1373 (Fed. Cir. 2008), and this duty was satisfied by the RO's requests for verification of service from the National Personnel Records Center (NPRC) as discussed below.

In addition, the appellant is aware that he could submit evidence and in fact did submit evidence.

Finally, during the Board hearing, the undersigned explained the issue and asked questions designed to elicit any potentially relevant evidence in the appellant's possession in support his claim.  This action supplemented VA's compliance with the VCAA and satisfied 38 C.F.R. § 3.103.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).

II.  Analysis

VA pension benefits shall be paid to wartime veterans who are permanently and totally disabled from nonservice-connected disabilities which are not the result of willful misconduct. 38 U.S.C.A. § 1521(a).  The term "veteran" means a person who served in the active military, naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable. 38 U.S.C.A. § 101(2). 

A Philippine veteran is limited by law to the award of a defined set of benefits. Service as an Old Philippine Scout prior to October 6, 1945, is included for pension, compensation, dependency and indemnity compensation (DIC) and burial allowances. 38 C.F.R. § 3.40(a).  Service prior to July 1, 1946, in the organized military forces of the Government of the Commonwealth of the Philippines in the service of the Armed Forces of the United States (including recognized guerilla service) is qualifying service for compensation, dependency and indemnity compensation, and burial allowance.  However, it is not qualifying service for VA pension benefits. 38 U.S.C.A. §§ 107 (a), 1521; 38 C.F.R. §§ 3.40, 3.41. Recognized guerrilla service and reenlistments of Philippine Scouts in the Regular Army from October 6, 1945 to June 30, 1947 are also not included for pension benefits.  See 38 U.S.C.A. § 107; 38 C.F.R. §§ 3.7(p), 3.40(b) and (d), 3.203.

Philippine eligibility for nonservice-connected disability pension is covered by 38 C.F.R. § 3.40(a) as follows: Service in the Regular Philippine Scouts, the Insular Force of the Navy, Samoan Native Guard, and Samoan Native Band of the Navy is included for pension, compensation, dependency and indemnity compensation, and burial allowance. 38 C.F.R. § 3.40(a).

Only service department records can establish if and when a claimant has qualifying active service. Venturella v. Gober, 11 Vet. App. 340, 341 (1997); Cahall v. Brown, 7 Vet. App. 232, 237 (1994). The service department's findings are binding and conclusive upon VA. VA does not have the authority to alter the findings of the service department. Duro v. Derwinski, 2 Vet. App. 530, 532 (1992); see Soria v. Brown, 118 F.3d 747, 749 (Fed. Cir. 1997).

In this case, the threshold question for entitlement to nonservice-connected pension benefits is whether the claimant has qualifying service for VA purposes. The claimant contends he served in a regular component of the active military of the Unites States Armed Forces.  On his claim for pension received in September 2011, he reported that he served as part of the recognized guerilla service from September 1944 to January 1946.  

The record reflects that the Veteran served with the 537th Medical General Dispensary as part of the New Philippines Scouts from March 1946 to April 1949.  

The record also reflects that the appellant received a one-time payment from the "Filipino Veterans Equity Compensation Fund" American Recovery and Reinvestment Act § 1002, Pub. L. No. 111-5 (enacted February 17, 2009).  Such payment is only authorized for those persons who served (A) before July 1, 1946, in the organized military forces of the Government of the Commonwealth of the Philippines, while such forces were in the service of the Armed Forces of the United States pursuant to the military order of the President dated July 26, 1941, including among such military forces organized guerrilla forces under commanders appointed, designated, or subsequently recognized by the Commander in Chief, Southwest Pacific Area, or other competent authority in the Army of the United States; or (B) in the Philippine Scouts under section 14 of the Armed Forces Voluntary Recruitment Act of 1945 (59 Stat. 538); and (2) was discharged or released from service described in paragraph (1) under conditions other than dishonorable.

At the January 2014 Board hearing, the appellant submitted a certified report from the Armed Forces of the Philippines, noting that the appellant's name is included in the Approved Revised Reconstructed Guerillas Roster with service dates from September 1944 to January 1946.  This record also documents service form March 1952 to September 1956 as part of the Philippine Regular Army.

The United States service department records, and the statements and testimony from the appellant, and other documents received, do not establish that he was ever a member of the Regular Philippine Scouts, Insular Force of the Navy, Samoan Native Guard, or Samoan Native Band of the Navy, which are the only such military entities entitled to non-service-connected disability pension.  See 38 C.F.R. § 3.40(a) .

In sum, the appellant's service is not qualifying service for the purpose of nonservice-connected pension benefits.  Accordingly, the appellant is also not entitled to special monthly pension benefits.  

For the foregoing reasons, the appellant had no qualifying service, the basic eligibility criteria for establishing entitlement nonservice-connected disability pension, to include special monthly pension benefits, have not been met, and the claim must be denied.  Because VA benefits are not authorized as a matter of law in this case, the benefit of the doubt is not applicable.  See Sabonis v. Principi, 6 Vet.App. 426, 429-30 (1994) (where law and not evidence is dispositive, claim should be denied or appeal terminated because of lack of legal merit or lack of entitlement under the law).


ORDER

Entitlement to nonservice-connected disability pension, to include special monthly pension benefits is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


